Citation Nr: 1126134	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  10-33 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an effective date prior to January 11, 2000 for a total rating based on individual unemployability due to service connected disabilities (TDIU).  

2.  Entitlement to an effective date prior to February 25, 2002 for service connection for a bilateral eye disability.  


REPRESENTATION

Veteran represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran had active service from February 1968 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the Hartford, Connecticut, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to an effective date prior to February 25, 2002 for service connection for a bilateral eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The July 2000 rating decision that established an effective date of January 11, 2000 for the Veteran's TDIU is final and the Veteran has not alleged that this or any other relevant VA decision contains clear and unmistakable error in regards to the assignment of the effective date.


CONCLUSION OF LAW

The Veteran's claim for an effective date prior to January 11, 2000 for TDIU has no legal merit.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.105(a), 3.400, 20.200 (2010).







REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2010).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

In this case, the Veteran was provided with a letter in February 2009 that contained all of the notification required by 38 C.F.R. § 3.159, as defined by Pelegrini.  This letter was provided to the Veteran prior to the initial adjudication of his claim.  The Board concludes that the duty to notify has been met.  

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records have been obtained.  Private medical records and VA treatment records have been obtained.  The Veteran has declined his right to a hearing.  There is no indication that there is any relevant evidence outstanding in this claim, and the Board will proceed with consideration of the Veteran's appeal.

Earlier Effective Date

The Veteran argues that he is entitled to an effective date prior to January 11, 2000 for a TDIU.  He has not offered any specific contentions other than to argue that he was unemployed prior to January 11, 2000 due to disabilities that were either service connected or were later determined to be service connected. 

The record shows that entitlement to a TDIU was established in a July 2000 rating decision, effective from January 11, 2000.  He received notice of this rating decision along with his appellate rights in a July 2000 letter. 

The Veteran submitted a notice of disagreement with the January 11, 2000 effective date in November 2000, and a statement of the case was issued in January 2001.  However, the Veteran never submitted a substantive appeal of this issue.  Therefore, the July 2000 rating decision is final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.105(a), 20.200.  

The Veteran's current claim for an earlier effective date for TDIU was received in January 2009.

In general, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  

However, the Court has held that once a rating decision which establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error.  The Court notes that any other result would vitiate the rule of finality.  In other words, the Court has found that there are no freestanding claims for an earlier effective date.  When such a freestanding claim is raised, the Court has held that such an appeal should be dismissed.  Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).

The Board finds that the current request for an earlier effective date is the type of free standing claim prohibited by Rudd.  Although the Veteran initiated an appeal of the July 2000 rating decision and the effective date, he never completed his appeal by submitting a substantive appeal.  In fact, he submitted a December 2001 statement that requested his claims before VA be dropped.  Therefore, the July 2000 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2010).  The Veteran has not alleged clear and unmistakable error in this rating decision.  Therefore, this aspect of the Veteran's appeal does not present a basis for which relief may be granted, and has no legal merit.  As the disposition of this claim is based on law and not the facts of this case, the claims must be dismissed based on lack of entitlement under the law.


ORDER

Entitlement to an effective date prior to January 11, 2000 for TDIU is dismissed.


REMAND

The Veteran contends that he is entitled to an effective date prior to February 25, 2002 for service connection for a bilateral eye disability.  

The Veteran further argues that the January 11, 1990 rating decision that initially denied entitlement to service connection for a bilateral eye disability contains clear and unmistakable error.  He made the claim of clear and unmistakable error for the first time in his July 2010 substantive appeal.  The RO has not had an opportunity to consider this aspect of his claim or to provide the Veteran with information regarding how to substantiate a claim of clear and unmistakable error in a prior rating decision.  This issue is intertwined with the one developed for appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully complied with and satisfied.  See also 38 C.F.R. § 3.159 (2002).  The Veteran should be provided with new VCAA notification that informs him of any information and evidence not of record for his claim of clear and unmistakable error in the January 11, 1990 rating decision (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that he is expected to provide.  The Veteran should be informed of the need to plead clear and unmistakable error with specificity, as well as any other required information. 

2.  After the development requested above has been completed to the extent possible, adjudicate the claim of clear and unmistakable error in the January 11, 1990 rating decision that denied the Veteran's claim for service connection for a bilateral eye disability.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a statement of the case and given the opportunity to respond complete his appeal on this issue.  The currently certified issue should be returned to the Board as indicated and as appropriate if resolution is not accomplished by remand development.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


